Spring, J.
(concurring):
I.eoncur in the conclusion reached in the prevailing opinion, but dissent from the second ground contained therein,
• The plaintiff commenced her action within the time and . the County Court had jurisdiction of the subject-matter. The 'defendant, however, interposed the defense, that it.was a foreign corpora-' fion and this ousted the court of jurisdiction.- The plaintiff,., appreciating that if she' entered upon the trial a dismissal of her complaint was Inevitable, elected to discontinue. • In the meantime the year’s limitation prescribed in the policy had passed.- She Commenced another action in the Supreme Court and the complaint was dismissed^ we may assiime, because the action Was not Commenced within the year and the termination of the preceding action Was a “ voluntary discontinuance ” Within the meaning of section 405 óf" the Code of Civil Procedure. - .
The purpose of section 405 is to prevent the Statute Of Limitations running while an action is pending. If'the .action- is disposed of on the merits,-or if the plaintiff .of his own motion elects'to relinquish his claim^the section does not. apply. In this.case; the plaintiff was forced to discontinue.. The defendant could have appeared generally and the case .thus been disposed of -on the merits. It availed itself of its privilege to appear specially and set up the’ defense that it was a non-resident, which was true. By virtue of this plea the plaintiff could hot secure a- trial on the merits: If she had allowed the case to .go to' trial and'a dismissal had followed, • Unquestionably "section 405 would have beCn applicable and she eotild have sued over even though the first action had been pending-for .two years or more. ' ' .. •. •
If her original , action- had been Commenced' eleven- months - and twenty days after the cause of action had accrued and. the defendant’s answer had been interposed after the year had run, a discon*769tinuance in these circumstances would not have been voluntarily-made.
The fact that the plaintiff discontinued the action does not necessarily imply that it was voluntarily done. The defense interposed was complete and a termination of the action either by dismissal at the trial or by the election of the plaintiff without the formality of a useless trial was inevitable. The plaintiff chose to adopt the course which was the least expensive' and would be best apt to facilitate the trial on the merits. She did not discontinue with the view of ending the action ; she did not discontinue voluntarily in the sense of abandoning her cause. She was driven to stop temporarily because the defendant declined to submit the case to the County Court. '
The plaintiff waited several months before discontinuing. The delay does not alter the question. If the discontinuance was not voluntary within the fair meaning of section 405 she could sue over, provided^ a year had not intervened since the cause of action accrued after deducting the time the first action was pending.
Nash, J., concurred.